Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT AND STATEMENT OF REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments, see pages 4 and 5 of Applicant’s Arguments, filed March 18, 2021, with respect to art as previously applied in the non-final of January 8, 2021, the following limitations in claim 1: a. “closing the switch unit when the first insulation resistance is normal, and calculating a second insulation resistance according to the first equivalent resistance, a voltage of the first sampling point and a voltage of the second sampling point when the switch is closed;” and b. “determining an insulation state of the high voltage circuit on the side where the load locates according to the second insulation resistance” have been fully considered and are persuasive.  The rejection of claims 1-2 and 4-8 has been withdrawn. 

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination an insulation detection method, which is based on an insulation resistance detection circuit comprising a battery pack, a switch unit and a load; wherein a terminal of the load connects a positive electrode and a negative electrode of the battery pack respectively through the switch unit; the battery pack and the load being respectively connected on different sides of the switch unit; the closing the switch unit when the first insulation resistance is normal, and calculating a second insulation resistance according to the first equivalent resistance, the second equivalent resistance, a voltage of the first sampling point and a voltage of the second sampling point when the switch unit is closed; wherein the second insulation resistance is an insulation resistance of a high voltage circuit on a side where the load locates relative to the reference potential terminal; 2Application Serial No. 16/364,390Attorney Docket No. 5232.102determining an insulation state of the high voltage circuit on the side where the load locates according to the second insulation resistance in combination with all other elements in claim 1.

Regarding claims 2-8, the claims are allowed as they further limit allowed claim 1.

Sung et al. US 20190242933 A1 to relates to an apparatus and a method of measuring insulation resistance of a battery pack by using a negative relay, and more particularly, to an 

Sukup US 20130027049 A1 related to a method for measuring and calculating the isolation resistance of a battery pack is provided, the method being invulnerable to changes in the bus voltage that may take place between measurements.

Jun et al. CN102854395A relates to o a circuit and a method for detecting a direct-current power ground insulation resistor. The circuit comprises resistors R1 to R5 and switches S1 to S2, wherein the resistors R1 and R3 have the same resistance value; the resistors R2 and R4 have the same resistance value; one end of the resistor R2 is connected to an anode of a direct-current power supply through the resistor R1, and the other end of the resistor R2 is grounded through the switch S1; the resistors R1 and R2 and the switch S1 form a first detection branch circuit; one end of the resistor R4 is connected to a cathode of the direct-current power supply through the resistor R3, and the other end of the resistor R4 is grounded through the switch S2; the resistors R3 and R4 and the switch S2 form a second detection branch circuit; and the resistor R5 is connected with the first detection branch circuit or the second detection branch circuit in parallel. The circuit has the advantages as follows: when resistance values of positive and negative ground insulation resistors R+ and R- of the direct-current power supply are reduced in a uniform amplitude way or close to each other, the 
These are regarded as the closest prior art of record to the claimed invention and understood to individually disclose certain features of the claimed invention, taken alone or in combination do not teach or suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866